Citation Nr: 0930642	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

This case was the subject of a Board remand dated in 
September 2007.     

The Board notes that, pursuant to his request, the appellant 
was scheduled for a Travel Board hearing at the RO in June 
2009; however, he failed to report for that hearing.  As he 
has not provided cause for his failure to appear or requested 
another hearing, the appellant's hearing request is deemed 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.704(d),(e).

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran 
does not currently have tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A May 2006 VCAA letter explained the evidence necessary to 
substantiate the claim for service connection for tinnitus.  
This letter also informed the appellant of his and VA's 
respective duties for obtaining evidence.

In addition, the May 2006 VCAA letter and a March 2006 notice 
letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, and a September 2004 report of a VA ear disease 
examination.  With respect to the VA examination, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

The VA ear disease examination is based on the history 
provided by the Veteran, examination of the Veteran, and 
review of the claims file, and favors the Veteran's claim 
(though, as will be discussed further below, the Board finds 
the history as provided by the Veteran is less than fully 
credible in light of additional clinical evidence of record).  
The rationale for the examiner's opinion, essentially that 
based on the history provided by the Veteran he has tinnitus, 
is reasonable and adequately supported.  Accordingly, the 
Board finds that the examination report is adequate for 
rating purposes.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.   


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court stated that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

In the three-step analysis for analyzing claims pursuant to 
38 U.S.C.A. § 1154(b), at the first step of the analysis, VA 
must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  At the second step, 
the VA must then determine if the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," regardless of the 
absence of official records.  At the third and final step of 
the analysis, it is determined whether the government came 
forward with enough evidence to rebut the presumption with 
"clear and convincing evidence to the contrary."  See 38 
U.S.C.A. § 1154(b); Maxson v. Gober, 230 F.3d 1330, 1332-3 
(Fed. Cir. 2000) (setting forth three-step analysis for 
1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000) (same three-step analysis).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  38 U.S.C.A. § 1154(b) does not 
absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996). 

Factual Analysis

The Veteran's period of active service includes a period of 
wartime service in Vietnam.  Service treatment records are 
silent for complaints or diagnosis of tinnitus during active 
service.  However, his military occupational specialty was 
that of light weapons infantryman.  His awards and 
decorations include, among others, the Combat Infantryman 
Badge and Purple Heart Medal.  He was further awarded the 
Bronze Star Medal with "V" device for heroism not involving 
participation in aerial flight, for actions performed as a 
weapons squad leader while under enemy fire.  Accordingly, 
the Board finds that the Veteran likely experienced acoustic 
trauma during combat service, and further finds that the 
Veteran's descriptions of ringing in his hears during service 
did in fact occur, since there is no clear and convincing 
evidence to the contrary.  See 38 U.S.C.A. § 1154(b).  
However, 38 U.S.C.A. § 1154(b) does not absolve the Veteran 
from the requirement of demonstrating current disability and 
a nexus to service.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

At a VA examination in September 2004, the Veteran provided a 
history of ringing in the ears since 1968.  The Veteran 
stated that he had a longstanding history of chronic buzzing 
sound in the ears bilaterally.  He described the tinnitus in 
the right ear as intermittent, and in the left ear as a 
constant buzzing.  The Veteran also described a history of 
chronic irritation of the ears, and as the VA examiner noted, 
the Veteran had been treated at VA for otitis externa.  Oh 
physical examination of the ears, the examiner found no 
active ear disease present.  The examiner's diagnoses were 
(1) otitis externa by history, current examination revealed 
no evidence of otitis externa, and (2) chronic bilateral 
tinnitus, by history.

VA records of treatment in the claims file reflect treatment, 
diagnosis or complaints of otitis externa in October 1999, 
November 2000, September 2001, October 2001, October 2002, 
March 2003, May 2003, November 2003, May 2004, November 2004, 
May 2005, June 2005, November 2005, May 2006, May 2007, and 
June 2007.  In none of these treatment records is there 
reflected a complaint or diagnosis of tinnitus.  Two of these 
VA treatment records, dated in June 2005 and June 2007, 
include specific notations that the Veteran does not have 
tinnitus.

The Board finds most probative in this matter to be the many 
records of treatment for ear problems from October 1999 
through June 2007, in which there is no notation of 
complaint, diagnosis or treatment for tinnitus.  This 
evidence is rendered even more probative by the fact that 
treatment records dated in June 2005 and June 2007 
specifically indicate that the Veteran did not have tinnitus.  
In this context, the history as provided by the Veteran at 
his September 2004 VA examination, of a longstanding history 
of chronic buzzing sound in the ears bilaterally, 
intermittent in the right ear, and constant in the left ear, 
is less than fully credible.  Specifically, the Board finds 
the lack of complaints of tinnitus during treatment for ear 
complaints over the period from October 1999 to June 2007, 
including two specific instances indicating no tinnitus, is 
inconsistent with, and is more reliable and credible than, 
the history provided by the Veteran at his September 2004 VA 
examination.  As such, the Board finds that the preponderance 
of the evidence indicates that the Veteran does not have 
tinnitus.  The more reliable and probative history is that he 
does not have symptoms of tinnitus or ringing or buzzing in 
his ears and the more reliable medical finding is that he 
does not have tinnitus.  The histories reflecting lack of 
complaints of tinnitus or no tinnitus were provided during 
medical treatment for ear problems over a span of many years 
before and after the VA examination, and were provided in the 
context of seeking treatment for a disorder of the ears, with 
a commensurate motivation to provide a reliable history to 
the treating clinicians.  As a result, the Board finds these 
treatment records much more probative as to history and 
diagnosis as compared to the September 2004 VA examination 
report.  

Further, the September 2004 VA examiner diagnosed chronic 
bilateral tinnitus by history only-once the history of 
chronic tinnitus is effectively refuted by approximately 
eight years of VA treatment records, as it is here, the basis 
of the diagnosis of tinnitus based purely on that history is 
refuted as well.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
More generally, the fact that there is no evidence of 
treatment for tinnitus from the time of the Veteran's 
discharge from service in June 1969 through the time the RO 
received the Veteran's claim for service connection in April 
2004 also constitutes additional evidence weighing 
significantly against the Veteran's claim.  See Maxson v. 
Gober, 320 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

In sum, the Board finds that the Veteran did experience 
acoustic trauma and ringing of the ears during combat that 
occurred during his period of active service in Vietnam.  
However, the current diagnosis of chronic bilateral tinnitus 
at a September 2004 VA examination is by history only, and is 
outweighed by the evidence contained in VA records of 
treatment dating from October 1999 through June 2007.  The 
history of tinnitus as provided by the Veteran at the VA 
examination is effectively refuted by these many years of VA 
treatment records for otitis externa that include no 
complaints of tinnitus and, on two occasions, affirmative 
findings that the Veteran does not have tinnitus.  As such, 
the Board finds that the preponderance of the evidence 
indicates that Veteran has not had the current disability of 
tinnitus at any time since the filing of his claim for 
service connection for tinnitus in July 2004.  Accordingly, 
entitlement to service connection for tinnitus is not 
warranted.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is service-connected for PTSD attributable to 
extensive and well-documented exposure to combat during his 
period of active service in Vietnam.  He seeks a rating in 
excess of 50 percent for service-connected PTSD.  

In a July 2009 Appellant's Post Remand Brief, the Veteran's 
representative noted that the last VA mental health 
examination was completed on September 8, 2004.  The 
representative asserted that it was contended by and on 
behalf of the Veteran that symptomatology associated with the 
service-connected PTSD presents a greater degree of 
impairment than the currently assigned evaluation would 
indicate.  Further, citing to Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) and Olson v. Prinicipi, 3 Vet. App. 480, 
482 (1992), the representative asserted that where a veteran 
claims a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
state of the condition, the VA must provide a new 
examination.  See also VAOPGCPREC 11-95 (April 7, 1995) 
(where a veteran asserts that the service-connected 
disabilities in question have undergone an increase in 
severity since the time of his last examinations, the prior 
VA examination reports are not considered to be adequate). 

In March 2007, the RO received correspondence from the 
Veteran's spouse that the Veteran's condition had continued 
to worsen as the current war continued.  There is evidence in 
the claims file that the lay observations of the Veteran's 
spouse are reliable and credible.  For example, at VA 
treatment in May 2003, a VA treating clinician noted that the 
Veteran had anxiety and possible flashbacks to the Vietnam 
war but "doesn't believe in PTSD."  (Quotations in 
original.)  It was noted that although the Veteran did not 
raise the subject of psychiatric symptoms, his wife, who 
accompanied him for treatment, noted that he slept poorly, 
tended not have friends, didn't treat others well, liked to 
be alone or with his wife, and had anxiety and possible 
flashbacks to the Vietnam war.  From a review of the claims 
file, the Board notes that it appears likely that the Veteran 
has seen a psychiatrist only twice in his life, once in 
connection with consideration for a job promotion (see 
September 2004 VA examination report, page 3), and at his 
September 2004 VA psychiatric examination, at which PTSD 
based on combat exposure was unequivocally diagnosed and a 
Global Assessment of Functioning of 51 assigned.  Although 
recent VA treatment records are silent for objective 
psychiatric findings and reflect no ongoing psychiatric 
treatment for service-connected PTSD, there is significant 
evidence of psychiatric symptoms or impairment, insofar as 
there is a consistent history of heavy alcohol use or abuse 
noted.  For example, at VA primary care treatment in May 
2008, a diagnosis of ETOH abuse was noted.  The Veteran was 
noted to consume 40 or more beers per week and not to be 
interested in decreasing or stopping his alcohol use.  At 
that examination, the Veteran was noted to have gout, and was 
advised to decrease his ETOH intake as this can trigger gout 
flares.  

The Board has considered the fact that the Veteran did not 
appear for a VA psychiatric examination scheduled in December 
2006.  The Board finds that there are considerable 
countervailing factors, however--the Veteran did report for 
prior psychiatric and other examinations in connection with 
the current appeal; there is, as discussed above, credible 
lay evidence that the Veteran's condition has worsened since 
that time; there is evidence of significant ongoing 
psychiatric impairment in the form of chronic alcohol abuse; 
and in July 2009, the Veteran, through his representative, 
specifically contended that his condition presents a greater 
degree of impairment due to PTSD than currently evaluated and 
requested that the Board consider remanding this case back to 
the Agency of Original Jurisdiction (AOJ) for completion of a 
new VA PTSD examination to determine the current level of 
disability.  Presumably, such an assertion on the part of the 
Veteran's representative entails a willingness on the part of 
the Veteran to report for such an examination.  Further, it 
has been nearly 5 years since the prior VA examination and 
there are no records of psychiatric treatment or examination 
for PTSD since that time.  As such, the Board finds that, in 
consideration of the July 2009 request by and through the 
Veteran's representative, a new VA PTSD examination would be 
useful in adjudication of the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d).

The Veteran should be advised, however, that failure to 
appear for a newly scheduled VA psychiatric examination may 
negatively impact the outcome of the claim on appeal, insofar 
as this original claim for compensation would then most 
likely be adjudicated on the limited relevant evidence 
currently of record.  See 38 C.F.R. § 3.655(b).   

As clinical evidence of record of psychiatric assessment of 
the Veteran has included findings of alcohol abuse, the Board 
finds that a claim for service connection for alcohol abuse 
as secondary to service-connected PTSD has been raised, and 
that such issue is inextricably intertwined with the PTSD 
increased rating issue on appeal.  See Clemons v. Shinseki, 
23 Vet.App. 1 (2009).  Such issue has not been adjudicated 
nor developed for appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded an examination with an appropriate 
specialist for the purpose of determining 
the current severity of his service-
connected PTSD.

In so doing, the AOJ should advise the 
Veteran that a failure to appear for the 
examination may have a negative impact on 
his claim, insofar as a failure to report 
will likely result in final adjudication of 
his claim for a higher initial rating for 
PTSD based on the limited evidence of 
record.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the September 2004 VA 
examination report.
 
For the Veteran's service-connected PTSD, 
the examiner should describe the full 
nature and extent of the Veteran's present 
disability.  An Axis V Global Assessment of 
Functioning score should be assigned.

With respect to the ongoing diagnosis of 
chronic alcohol abuse as rendered by VA 
primary care physicians, the psychiatric 
examiner should provide an opinion as to 
whether such alcohol abuse is a symptom of 
the Veteran's PTSD, or is caused or 
aggravated (chronically worsened) by the 
Veteran's PTSD; or should instead be 
considered a condition etiologically 
unrelated, separate and apart from the 
Veteran's service-connected PTSD.

More generally, to the extent possible, the 
examiner should distinguish functional 
impairment due to the Veteran's service-
connected PTSD from any non-service-
connected psychiatric impairment that may 
be present.  If no such distinction can be 
made without resort to mere conjecture or 
pure speculation, the examiner should so 
state.

The examiner should additionally provide an 
opinion as to the impact of the Veteran's 
service-connected PTSD on his activities of 
daily living, and whether or the extent to 
which the Veteran's service-connected PTSD 
precludes his ability to secure or follow a 
substantially gainful occupation.
 
The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

2.  Adjudicate the issue of entitlement to 
service connection for alcohol abuse as 
secondary to service-connected PTSD.  
Notice of the determination and appellate 
rights should be provided to the Veteran 
and his representative.  If the benefit 
sought on appeal has not been granted, and 
the Veteran has completed a timely appeal 
in this regard, the matter should be 
forwarded to the Board for appellate 
consideration.

3.  Readjudicate the issue on appeal of 
entitlement to an initial rating in excess 
of 50 percent for PTSD.  If the benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


